The methods of cross-examination of defendant’s witnesses were highly objectionable. Improper questions to plaintiff’s witnesses were also erroneously permitted. Adverse witnesses cannot be required to characterize opposing testimony. Yet here this was done, even to the extent of distorting such prior testimony. Neither does the heat of a trial and ardor of cross-examination excuse misrepresentation of what a' witness had himself previously said. Persistent repetition of improper questions tending to cast prejudice on a party defendant are disrespectful to the court, and discredit any verdict. The cumulative effect of all these acts deprived defendant of a fair trial. The judgment and order are, therefore, reversed, with costs to the defendant, and a new trial granted. Mills, Rich, Putnam and Blackmar, JJ., concurred; Jenks, P. J., concurred in the result.